As noted by the majority, the trial court did conclude that the address at which certified mail service was attempted was not the partnership's usual place of business. It must be pointed out, however, that the trial court also found that the individual who signed for the certified mail was an employee of the partnership's landlord, working in the mailroom of the building that was, in fact, the partnership's usual place of business. *Page 783 
Since the majority has set forth the law to be that a signed receipt by any person at the usual place of business is sufficient service, then the trial court's factual findings support a conclusion of proper service, rather than defective service.
Moreover, it is noted that the trial court's order provides as follows:
"The summons and complaint were not served upon a partner, limited partner, or manager or member of HPA Partners as required by Ohio Civil Rule 4.2(7)."
Thus, the trial court appears to have misconstrued the law, insofar as it seems to acknowledge only one way that a partnership can be served, rather than the two alternative ways which are set forth in Civ.R. 4.2(7).
Thus, because I believe it is based upon an erroneous view of the law and because I believe that it is not supported by the factual findings, the judgment of the trial court should be reversed. Accordingly, I dissent.